Citation Nr: 1508179	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his January 2013 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  In a written statement received in February 2013, the Veteran stated that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a February 2009 rating decision, the RO most recently denied the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final February 2009 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. The February 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for diabetes mellitus, type II.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not perfect a timely appeal of the February 2009 rating decision, and therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the February 2009 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the February 2009 decision, the RO denied the Veteran's claim because the evidence did not show that the Veteran was exposed to herbicides during active duty.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 2009 rating decision that addresses this basis or supports a new theory of entitlement.

Evidence submitted and obtained since the February 2009 rating decision includes VA treatment records, lay evidence, and deck logs from the USS Rainer.  Notably, a November 1965 deck log entry indicates the USS Rainier was operating northeast of Polo Sepate, the suspected location of overflight and dumping by Operation Ranch Hand C-130 Aircraft.  In addition, the Veteran reported in his April 2010 Notice of Disagreement that aircraft spraying Agent Orange in the Mekong Delta would shut off and overfly his ship, thereby dripping express spray on them.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether the Veteran was exposed to herbicides during active duty.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to that extent, the appeal is granted.


REMAND

As noted above, the Veteran asserts that he was exposed to herbicides while serving aboard the USS Rainier.  Here, the Board finds the RO should request a review of the inventory of herbicide operations of the Department of Defense.  See M21-1MR, IV.ii.2.C.10.o. If the RO cannot confirm the Veteran's exposure, the RO should then send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's alleged exposure.  Id.  

Additionally, in a January 2001 written statement, the Veteran indicated that he had diabetes mellitus, type II, and was in receipt of disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2014) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

2. Obtain and associate with the record all VA treatment records dated from April 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

3. Then, review the Veteran's detailed description of his herbicide exposure, along with the deck logs for the USS Rainier for the relevant period, and request a review of the inventory of herbicide operations of the Department of Defense to determine whether herbicides were used as alleged by the Veteran.  All actions to obtain the requested information should be documented fully in the claims file. 

4. After undertaking the above development to the extent possible, and if the RO cannot confirm that herbicides were used as alleged by the Veteran, send a request to JSRRC to attempt to verify the Veteran's alleged exposure.  All actions to obtain the requested information should be documented fully in the claims file.

5. Then, re-adjudicate the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


